Citation Nr: 0530504	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for a visual acuity 
disability.

5.  Entitlement to service connection for scarring of the 
liver, bladder, and gallbladder.

6.  Entitlement to service connection for a shortened cervix.

7.  Entitlement to service connection for angioedema and 
urticaria.

8.  Entitlement to service connection for hepatitis B.

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to service connection for dysmenorrhea and 
amenorrhea.

11.  Entitlement to service connection for galactorrhea.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for a gynecological 
disorder other than dysmenorrhea, amenorrhea, or already 
service-connected gynecological disorders (hysterectomy, 
uterine fibroids, and left salpingo-oophorectomy).

14.  Entitlement to an increased evaluation for lichen 
simplex, currently evaluated as 10 percent disabling.

15.  Entitlement to a determination of permanency of a total 
rating for the purpose of establishing entitlement to 
Dependents' Educational Assistance under Chapter 35 of the 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
August 1981 and from May 1984 to October 1987 with additional 
service in the National Guard from August 1974 to December 
1976.

This matter comes before the Board on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The veteran's case was 
remanded for additional development in April 2004.  It is 
again before the Board for appellate review.

The Board notes that the issues on appeal were previously 
addressed by way of a Board decision dated in May 2002.  At 
the time, the Board denied all of the issues except one.  The 
Board found that new and material evidence was received to 
reopen a claim for entitlement to service connection for 
hypertension.  The veteran appealed the denials to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court issued an order that vacated the Board's decision in 
July 2003.

The issue of service connection for hypertension was remanded 
for additional development by way of a separate remand in 
April 2004.  The issue has now been incorporated into the 
current consideration and will be considered along with the 
issues that were the subject of the separate remand in April 
2004.

Finally, the Board notes that the veteran, through her 
representative, submitted a statement that was received at 
the Appeals Management Center (AMC) in February 2005.  The 
veteran said that her statement was a request to withdraw her 
appeal on all issues except for entitlement to an earlier 
effective date for a 100 percent rating for post-traumatic 
stress disorder (PTSD) and entitlement to a determination of 
permanency of a total rating for the purpose of establishing 
entitlement to Dependents' Educational Assistance under 
Chapter 35 of the United States Code.  

The veteran included a conditional paragraph.  She said the 
withdrawal was effective "if, and only if, from and within 
the volumes of evidence already on record it is absolutely 
impossible that [the veteran's] conditions are more likely 
than not service connected, then and only then, the veteran 
is adjusting her claim as indicated above."  The veteran 
also said that she was not well and wanted VA to make its 
determination based on the evidence already of record.

It is not clear from the veteran's statement if she actually 
wishes to withdraw certain issues on appeal.  The conditions 
she placed on the withdrawal suggest that she in fact does 
not intend to withdraw.  The ambiguity caused by the 
qualification she placed on the withdrawal can not be 
ignored.  Consequently, the Board will proceed with 
consideration of each issue developed for appellate review.  
Should the veteran desire to provide an unqualified 
withdrawal, she is free to do so.  


REMAND

As noted above, the Board previously denied the veteran's 
claim for the issues on appeal, except for service connection 
for hypertension, in May 2002.  The veteran appealed.  The 
veteran's attorney and the VA's General Counsel filed a joint 
motion to vacate the Board's May 2002 decision, except for 
the decision to reopen the claim of service connection for 
hypertension.  In August 2003, the Court granted the motion 
and remanded the case to the Board for readjudication.  

The joint motion maintained that the Board had relied on its 
own medical conclusions to decide that the veteran's 
galactorrhea, cervix shortening, and scarring of the liver, 
bladder and gallbladder did not constitute disabilities.  A 
VA examination was requested to obtain a medical opinion as 
part of the April 2004 remand.

The Board also requested VA examinations to address the 
veteran's claim of service connection for several other 
issues, as well as her increased rating claim.  Examinations 
were scheduled in September 2004, but notification of the 
examinations was sent to the wrong address.

The AMC arranged for the veteran to undergo VA examinations 
in December 2004 and January 2005.  The AMC wrote to the 
veteran in December 2004 to advise her that she would receive 
notice of the scheduled examinations.  The veteran was also 
informed that 38 C.F.R. § 3.655 (2004) provides that when a 
claimant fails to report for a VA examination, without good 
cause, the claim will be adjudicated based on the evidence of 
record.  The veteran was informed of examples of good cause 
to include illness of the veteran.

An entry in the claims file indicates that the veteran's 
daughter called to cancel the veteran's appointments for 
examinations scheduled in December 2004 and January 2005.  
The daughter said that the veteran was ill and unable to 
report for the examinations.

The AMC again wrote to the veteran about an upcoming 
examination in February 2005.  She was provided the same 
notice as the December 2004 letter.  The veteran was 
scheduled for another examination in March 2005.  She failed 
to report for the examination.

The veteran submitted a statement that was received at the 
AMC in May 2005.  The veteran said that she was unable to 
work on her claim because of her health.  She requested "an 
extension of time as allowed by law."  She also indicated 
that her daughter had called to cancel appointments for VA 
examinations.  The veteran said that she had been unable to 
keep those appointments because of poor health.

The veteran's request for additional time was received by the 
AMC within 60 days after a supplemental statement of the case 
was issued in March 2005.  The Board finds that the request 
was timely.  Further, the veteran stated that she required 
the extra time because her health affected her ability to 
work on her appeal.  The veteran provided no evidence, other 
than her own statements, that her health has affected her 
ability to report for the examinations or to work on her 
appeal.  Nevertheless, in affording the veteran every benefit 
of the doubt at this time, the Board finds that she has 
demonstrated good cause for an extension of time to respond 
to the SSOC.  See 38 C.F.R. § 20.303 (2004).  The Board 
further finds that she has demonstrated good cause for having 
the examinations rescheduled.

The Board attempted to comply with the July 2003 Court order 
granting the joint motion through its remand in April 2004.  
The necessary VA examinations were requested and the veteran 
provided with the notice required under the VCAA.  However, 
the veteran failed to report for the scheduled examinations.  
She has said this was due to ill health.  The Board has 
accepted her statement in this instance.  

The veteran has been afforded every benefit of the doubt in 
regard to her failure to report for examinations.  As the 
veteran's case will be remanded for the necessary 
examinations, she should be advised that she must report for 
the scheduled examinations or provide documentation from a 
medical professional that her health does in fact keep her 
from reporting for the examinations.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated her for 
any claimed disability that is the 
subject of the current appeal.  
After securing the necessary 
release(s), the RO should obtain 
those records that have not been 
previously secured.  

2.  The veteran should be afforded a 
VA dermatology examination to assess 
the current status of her service-
connected lichen simplex and to 
address her claim for service 
connection for angioedema and 
urticaria.  The claims file and a 
copy of this remand should be 
provided to the examiner prior to 
the examination.  The examiner 
should provide a discussion of the 
veteran's current symptoms of her 
lichen simplex, being sure to 
address all areas of the body where 
this is present, to include the 
face.  The examiner's finding should 
be consistent with the regulations 
found at 38 C.F.R. § 4.118 as 
recognized both before and after the 
changes of August 2002.

The examiner is also requested to 
provide an opinion as to whether the 
veteran carries a diagnosis of 
angioedema or urticaria.  If so, the 
examiner is further requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any such condition is related to 
military service, or whether any 
such problem was caused or made 
worse by already service-connected 
disability.  The examiner should 
provide a complete rationale for all 
conclusions reached.

3.  The veteran should be provided a 
gynecological examination to 
evaluate her claims of galactorrhea, 
surgical residuals involving her 
cervix, whether there is any current 
evidence of dysmenorrhea or 
amenorrhea and whether there is any 
evidence of any other gynecological 
disorder other than those for which 
service connection is already in 
effect.  With respect to the 
galactorrhea, the examiner is 
requested to provide an opinion as 
to whether the condition constitutes 
a diagnosed disability.  In regard 
to the veteran's cervix, the 
examiner is requested to provide an 
opinion as to whether any shortening 
of the cervix that is a residual 
from the veteran's hysterectomy in 
1994, constitutes additional 
disability, especially given that 
the veteran has undergone a 
hysterectomy that is already service 
connected.  The examiner is 
requested to provide an opinion as 
to whether there is any evidence of 
chronic dysmenorrhea or amenorrhea 
since June 1999 when the veteran 
submitted her current claim.  If so, 
the examiner should indicate whether 
the veteran has primary amenorrhea, 
which is not a disability under 
38 C.F.R. § 4.116.  Finally, the 
examiner is requested to identify 
any and all other gynecological 
conditions present and provide an 
opinion as to whether it is at least 
as likely as not that any diagnosed 
condition (other than hysterectomy, 
uterine fibroids, and left salpingo-
oophorectomy) is related to the 
veteran's military service, or has 
been caused or made worse by an 
already service-connected 
disability.  The same opinion should 
be provided with respect to any 
disabling galactorrhea, shortening 
of the cervix, dysmenorrhea, and 
amenorrhea.  The examiner should 
provide a complete rationale for all 
conclusions reached.

4.  The veteran is also seeking 
entitlement to service connection 
for migraine headaches, 
gastrointestinal disorder, hiatal 
hernia, visual acuity disability, 
scarring of the liver, bladder and 
gallbladder, hepatitis B, 
fibromyalgia, and hypertension.  The 
veteran should be afforded the 
appropriate VA examinations to 
determine if each claimed disorder 
exists.  The claims file and a copy 
of this remand must be made 
available and reviewed by the 
examiner(s) prior to the 
examination.  All necessary tests 
should be conducted which the 
examiner(s) deems necessary.  The 
examiner(s) should review the 
results of any testing prior to 
completion of the report.  The 
examiners are requested to provide 
an opinion as to whether it is at 
least as likely as not that each 
diagnosed disorder is related to the 
veteran's military service, or has 
been caused or made worse by already 
service-connected disability.  The 
examiner should provide a complete 
rationale for all conclusions 
reached.

5.  The veteran must be advised that 
failure to appear for any 
examination as requested, and 
without good cause, could adversely 
affect her claim, to include denial.  
See 38 C.F.R. § 3.655 (2004).  The 
veteran must be further advised that 
if she wishes to assert that she is 
unable to report for a VA 
examination because of ill health, 
she must provide evidence of that by 
way of a statement from a medical 
professional.  

6.  Thereafter, the RO should review 
the claims file to ensure that all 
of the requested development has 
been completed.  In particular, the 
RO should review the requested 
examination reports and required 
medical opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of 
this remand, and if they are not, 
the RO should take corrective 
action.

7.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, codified at 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

